Back to Form 10-Q [form10-q.htm]

 
Exhibit 10.10
 
EXECUTION COPY
 


 
AMENDMENT NO. 1
 
Dated as of May 25, 2010
 
to
 
CREDIT AGREEMENT
 
Dated as of May 12, 2010
 
THIS AMENDMENT NO. 1 (“Amendment”) is made as of May 25, 2010 by and among The
WellCare Management Group, Inc. (“WMG”), WellCare Health Plans, Inc. (“Parent”
and together with WMG, the “Borrowers”), the financial institutions listed on
the signature pages hereof (collectively, the “Lenders”) and JPMorgan Chase
Bank, N.A., in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), under that certain Credit Agreement dated as of May 12,
2010 by and among the Borrower, the Lenders and the Administrative Agent (as may
be further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement.
 
WHEREAS, the Borrower, the Lenders and the Administrative Agent have agreed to
make certain amendments to the Credit Agreement;
 
WHEREAS, the parties hereto have agreed to such amendments on the terms and
conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to enter into this Amendment.
 
1.           Amendments to Credit Agreement.  Effective as of May 12, 2010, the
definition of “Applicable Rate” appearing in Section 1.01 of the Credit
Agreement is amended to delete the percentage “0.50%” appearing in clause (iii)
thereof and to replace such percentage with the percentage “0.25%”.
 
2.           Conditions of Effectiveness.  The effectiveness of this Amendment
is subject to the conditions precedent that the Administrative Agent shall have
received counterparts of this Amendment duly executed by the Borrowers, the
Lenders and the Administrative Agent and the Consent and Reaffirmation attached
hereto duly executed by the Subsidiary Guarantors.
 
3.           Representations and Warranties of the Borrower.  Each Borrower
hereby represents and warrants that this Amendment and the Credit Agreement, as
amended hereby, constitute legal, valid and binding obligations of such Borrower
enforceable against such Borrower in accordance with their terms except as such
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors rights generally and
except as enforceability may

CH1 5321776v.2
 
 

--------------------------------------------------------------------------------

 

be limited by general principle of equity and an implied covenant of good faith.
 
4.           Reference to and Effect on the Credit Agreement.
 
(a)           Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.
 
(b)           Except as specifically amended above, the Credit Agreement and all
other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.
 
(c)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or the Lenders, nor constitute a waiver of any provision of the Credit
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith.
 
5.           Governing Law.  This Amendment shall be construed in accordance
with and governed by the law of the State of New York.
 
6.           Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
7.           Counterparts.  This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.
 
[Signature Pages Follow]

  2
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
 

   
WELLCARE HEALTH PLANS, INC., as a
Borrower
 
 
 
   
By /s/Thomas L Tran                                              
   
     Name:  Thomas L. Tran
   
     Title:  Senior Vice President and Chief
           Financial Officer
 
 
 
   
THE WELLCARE MANAGEMENT GROUP,
INC., as a Borrower
 
 
 
   
By /s/Thomas L. Tran                                            
   
     Name:  Thomas L. Tran
   
     Title:  Treasurer and Chief Financial Officer

 

                                   

 
Signature Page to Amendment No. 1
WellCare Health Plans, Inc. and The WellCare Management Group, Inc.
Credit Agreement dated as of May 12, 2010
 
 

--------------------------------------------------------------------------------

 



   
JPMORGAN CHASE BANK, N.A., individually
as a Lender and as Administrative Agent
   
 
 
 
By /s/Nathan Margol                                             
   
      Name: Nathan Margol
   
      Title: Vice President
                       




               

 
Signature Page to Amendment No. 1
WellCare Health Plans, Inc. and The WellCare Management Group, Inc.
Credit Agreement dated as of May 12, 2010
 
 

--------------------------------------------------------------------------------

 

CONSENT AND REAFFIRMATION
 
The undersigned hereby acknowledges receipt of a copy of the foregoing Amendment
No. 1 to the Credit Agreement dated as of May 12, 2010 (the “Credit Agreement”)
by and among The WellCare Management Group, Inc. (“WMG”), WellCare Health Plans,
Inc. (“Parent” and together with WMG, the “Borrowers”), the financial
institutions listed on the signature pages hereof (collectively, the “Lenders”)
and JPMorgan Chase Bank, N.A., in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), which Amendment No. 1 is dated as of May
25, 2010 (the “Amendment”).  Capitalized terms used in this Consent and
Reaffirmation and not defined herein shall have the meanings given to them in
the Credit Agreement.   Without in any way establishing a course of dealing by
the Administrative Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Credit Agreement
(including, but not limited to, the Subsidiary Guaranty) and any other Loan
Document executed by it and acknowledges and agrees that such agreements and
each and every such Loan Document executed by the undersigned in connection with
the Credit Agreement remains in full force and effect and is hereby reaffirmed,
ratified and confirmed.  All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment.
 
Dated:  May 25, 2010
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

WCG HEALTH MANAGEMENT, INC.
 
By: /s/Thomas L. Tran                                      
Name:  Thomas L. Tran
Title:  Treasurer and Chief Financial Officer
HARMONY BEHAVIORAL HEALTH, INC.
 
By: /s/Thomas L. Tran                                      
Name:  Thomas L. Tran
Title:  Treasurer and Chief Financial Officer
   
HARMONY BEHAVIORAL HEALTH IPA, INC.
 
By: /s/Thomas L. Tran                                      
Name:  Thomas L. Tran
Title:  Treasurer and Chief Financial Officer
COMPREHENSIVE HEALTH MANAGEMENT, INC.
 
By: /s/Thomas L. Tran                                      
Name:  Thomas L. Tran
Title:  Treasurer and Chief Financial Officer
   
HARMONY HEALTH SYSTEMS, INC.
 
By: /s/Thomas L. Tran                                      
Name:  Thomas L. Tran
Title:  Treasurer and Chief Financial Officer
COMPREHENSIVE HEALTH MANAGEMENT OF FLORIDA, L.C.
 
By: /s/Thomas L. Tran                                      
Name:  Thomas L. Tran
Title:  Treasurer and Chief Financial Officer
   
WELLCARE PHARMACY BENEFITS MANAGEMENT, INC.
 
By: /s/Thomas L. Tran                                      
Name:  Thomas L. Tran
Title:  Treasurer and Chief Financial Officer
WELLCARE SPECIALTY PHARMACY, INC.
 
By: /s/Thomas L. Tran                                      
Name:  Thomas L. Tran
Title:  Treasurer and Chief Financial Officer

 
Signature Page to Consent and Reaffirmation to Amendment No. 1
WellCare Health Plans, Inc. and The WellCare Management Group, Inc.
Credit Agreement dated as of May 12, 2010